DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-11 (with linking claim 1; see MPEP 809), drawn to a method of detecting temperature of an electrical terminal using material patch with less than 25% of the thermal mass of the terminal and a thermochromatic ink, classified in at least G01K11/12.
II. Claims 12-20 (with linking claim 1; see MPEP 809), drawn to a method of detecting temperature of an electrical terminal using a PTC with magnetic particles, classified in at least G01K7/38.

Claim 1 links inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation (invention I – thermochromatic ink and photodetector; invention II magnetic based thermal detection). The inventions are to distinct formulations of the material patch. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for the separate inventions as described above will require searching different classifications, separate electronic resources, employing different search queries, and a different field of search for each. Specifically, the separate inventions will require a search in in the CPC sub classifications detailed above (least G01K11/12 for Invention I and at least G01K7/38 for Invention II) since as a result of these separate classifications the separate inventions have obtained separate status in the art. 
Additionally, a variety of textual differences (relating to at least the thermochromatic ink limitations for Invention I and at least polymeric PCT material containing a mixture with magnetic particles limitations of Invention II) will need to be searched in appropriate databases corresponding to the differences in the Groups as described above. As such a serious search burden is indicated.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Bruce Wolstoncroft (Reg. No. 32,075) on 19 JULY 2022 at 302-633-2740 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 ends with a comma rather than a period.
For purpose of examination a period “.” will be considered.
However, appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “electrically isolated circuit” (in claims 1, 4 and 6) is unclear since the electrical isolation is a relative term and it is not specified from what the circuit is electrically isolated.
Based on the specification ([0006] of instant US publication) “The external circuit does not contact the pin and is therefore electrically isolated.”
For purpose of examination the circuit will be considered electrically isolated if it does not contact the measured pin/terminal.
However, positive in claim recitation of what the electrical isolation limitations specifically require is required.

Claim 11 recites the limitation "the op-amp" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For purpose of examination “an op-amp” will be considered.
However, positive in claim recitation of proper antecedent basis is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loske et al. (DE102016115678; all reference to English Machine Translation of record with this action; hereinafter Loske).

Regarding claim 1, Loske teaches that a method of detecting temperature (abstract) of an electrical terminal (1; see fig. 1) comprising: 
applying a material patch (4; abstract; see fig. 1; see also [0010]) to a surface of the electrical terminal (see fig. 1 in view of [0010] showing and teaching various placements of the patch/coating(s)), whereby the material patch does not appreciably increase the electrical resistance or thermal capacitance of the electrical terminal (at least [0010] and [0013] teaching that the patch may be a coating of material and may be on the socket; as such a coating on the socket will not appreciably affect the terminal’s resistance or thermal capacitance; see at least fig. 1), 
remotely (see fig. 2 showing that the sensing is remote via optical means; [0011] teaches that a light source and photodetector may be used) sensing a change in the material patch (see fig. 3 showing a temperature induced change in patch material 4) with an electrically isolated circuit (at least detector/photodetector 6) which is external to the electrical terminal (see fig. 2 showing that photodetector 6 and the light source 5 are not electrically connected to the material patch/coating; see [0025]) to determine if the electrical terminal is operating at a safe temperature to optimize current flow across the electrical terminal ([0022-24] teaches that the temperature determination is related to the operation of the electrical connector; see also abstract;  [0002-3]; [0010]; and [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Loske et al. (DE102016115678; all reference to English Machine Translation of record with this action; hereinafter Loske).

Regarding claim 2, Loske lacks direct and specific teaching that the thermal mass of the material patch is less than 25 percent of the thermal mass of the electrical terminal,
However, Loske does disclose that the patch/coating may be germanium-antimony-tellurium ([0022] - GeSbTe or GST) which has a specific heat capacity =~200 J/(kg*K) while common conductor copper has a specific heat capacity =~389 J/(kg*K). Since the coating is relatively thin and lass massive than the terminal with conductors as a whole the thermal mass of the material patch/coating will be much less than that of the electrical terminal. 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the GST coating/patch of Loske with patch/coating sizing such that the thermal mass is less than 25 percent of the thermal mass of the terminal.  This is because one of ordinary skill in the art would have expected a low relative thermal mass of the material patch to be one of several straightforward ways of increasing the response time of the temperature sensing because a low relative thermal mass patch allows for bringing the temperature of the patch/coating to the temperature of the desired mass to be measured -the conductors/terminal- more quickly. 

Regarding claim 3, Loske teaches that the material patch is a thermochromic ink which undergoes a temperature-driven phase change wherein the ink will either change color or go from colored to colorless at a designated temperature that is dependent on the ink chemistry (abstract; [0010]; [0012]; [0022]).

Regarding claim 4, Loske teaches that a sensing system is provided (at least the sensing portion of the photodetector 6 as well as the light source 5) and is in communication (see at least fig. 2 showing at least optical communication from the light source to the photodetector’s receiving portion and [0010-13]) with the electrically isolated circuit (at least the circuit/electronics portion of photodetector 6).

Regarding claim 8, Loske teaches that as current changes across the terminal, the temperature of the terminal changes, causing the material patch to change color (see abstract and [0002]; see also [0025]).

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Loske as applied to claims 1, 2, 3 and 4 above and further in view of Recht et al. (US 20170191020; hereinafter Recht).

Regarding claim 5, Loske teaches that the sensing system has an illuminator (5) and a detector (6) positioned proximate to (see at least fig. 2), the sensing system has a detector circuit (at least the detection portion of photodetector 6; see [0010-13]).
Loske lacks direct and specific teaching regarding the illuminator/detector being in-line with the terminal.
However, Recht teaches illuminator/thermochromic/detector configuration that is in a line (see at least fig. 2, elements: 196-light source; 110- thermochromic material coating; 198-detector).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the light/thermochromic material/detector optical path of Loske with the specific knowledge of using the in-line configuration of Recht. This is because such an in-line configuration allows for simplified organization of the elements. This is important in order to provide an accurate measurement of that optical condition of the phase change material.

Regarding claim 6, Loske teaches that the illuminator, the detector and the detector circuit do not physically contact the terminal and are electrically isolated from the terminal (see fig. 2 in view of [0013] teaching that the socket temperature may be the measured structure).

Regarding claim 7, Loske lacks direct and specific teaching that the illuminator is a white LED which illuminates the material patch with a white light and the detector is a colored LED operating in a photodetector mode.
However, Recht teaches that the light source may be an LED which is broad ([0080] “a single broad light source (e.g. lamp, LED with phosphor coating, etc.) could be used to provide measurement light”; see also [0082] teaching bread band measurement light sources) and that the detector may be a photodiode ([0081] “one or more optical detectors configured to detect changes in the spectrum of light emanating from the thermochromic material … may comprise … a photodiode”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the light source and photodetector of Loske with the specific knowledge of using the broad LED light source and photodiode as a detector Recht. This is because these elements are known in the art as useful components based on the design (see Recht at [0080-81]). This is important in order to provide the light and detection capacity to determine the temperature of the thermochromic material.

Regarding claim 9, Loske lacks direct and specific teaching of reflecting photons of lower energy than a bandgap of the detector when the temperature of the terminal is in an acceptable range, whereby the photocurrent induced in the detector is low.
However, Loske does disclose reflecting photons of higher and lower intensities (optical path 7 and 7’; see fig. 2) and that the changes in intensity can be detected by the photodetector ([0024]; see [0023-25]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the reflected high and low intensities representing the critical temperature of Loske with lower energy representing an acceptable temperature range.  This is because one of ordinary skill in the art would have expected lower energy photons representing acceptable temperature to be one of several straightforward ways (higher, lower, completely absorbed) of determining whether a critical temperature has been reached because making the distinction between above and below the critical temperature is the desired measurement result (see at least fig. 3 of Loske). 

Regarding claim 10, Loske lacks direct and specific teaching of reflecting photons of higher energy than a bandgap of the detector when the temperature of the terminal is outside of an acceptable range, whereby the photocurrent induced in the detector is high, indicating that the temperature of the terminal is outside of the acceptable range.
However, Loske does disclose reflecting photons of higher and lower intensities (optical path 7 and 7’; see fig. 2) and that the changes in intensity can be detected by the photodetector ([0024]; see [0023-25]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the reflected high and low intensities representing the critical temperature of Loske with higher energy representing outside an acceptable temperature range.  This is because one of ordinary skill in the art would have expected higher energy photons representing outside an acceptable temperature to be one of several straightforward ways (higher, lower, completely absorbed) of determining whether a critical temperature has been reached because making the distinction between above and below the critical temperature is the desired measurement result (see at least fig. 3 of Loske). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Loske and Recht as applied to claims 1, 2, 3, 4 and 5 as above and further in view of Kronberg (US 5547283).

Regarding claim 11, Loske teaches generating photoelectrons based on light generated by the illuminator (see optical path 7 in fig. 2) and reflected from the material patch to the detector (see at least fig. 2 showing such reflection(s)).
 Loske lacks direct and specific teaching of causing current to flow into the op-amp of the detector circuit; generating a voltage output signal proportional to light flux at the detector through a resistor.
However, Kronberg teaches an optical temperature measuring device using thermochromic material (abstract) having a specific circuit using amplifier/resistor (see at least fig. 6) for receiving the signal and outputting a temperature (see col. 7 lines 1-48 teaching regarding the circuit having amplifiers/resistors; see fig. 6).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the thermochromic temperature sensing of Loske as modified by Recht with the specific knowledge of using the amplifier/resistor circuit for detecting temperature from a thermochromic material of Kronberg. This is because such a circuit is simple, compact and inexpensive way of converting the light signal to temperature (see Kronberg col. 7, ¶ at 1). This is important in order to provide a temperature measurement to an end user (see Kronberg col. 7, ¶ at 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855